REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 10, 12, several of the features of these claims were known in the art as evidenced by the combination of Achlioptas et al, “Learning Representations which discloses receiving a first representation (e.g., “unseen samples from the test”) of a three-dimensional (3D) shape, wherein the first representation corresponds to a first type of shape representation at pp. 4-5, sec. 5.1.  See, also, FIG. 1:

    PNG
    media_image1.png
    186
    785
    media_image1.png
    Greyscale

Achlioptas discloses a neural network (e.g., “autoencoder”) that has been trained on different types of shape representations at p. 3, sec. 2.2, in par. entitled “Autoencoders”; p. 4, secs. 4.1-4.2 (“a pre-trained autoencoder, which is trained separately for each object class…”), pp. 4-5, sec. 5.1, in par. entitled, “Generalization ability” and FIG. 1. Achlioptas discloses generating, by the computing system and using the neural network (e.g., “autoencoder”) an encoded representation for the 3D shape wherein the encoded representation comprises a vector of embeddings (e.g., “k-dimensional vector”) and values (e.g., “object class”) for the embeddings (i.e., embedding into “latent space”) at pp. 4-5, sec. 5.1. 
Achlioptas discloses the values (e.g., “object class”) being inferred (e.g., “point cloud completion”) by the neural network based on the first representation (e.g., chairs without arms), wherein the vector includes at least one embedding whose value (e.g., armrest) is dependent on a feature provided by a second type of shape representation and not provided by the first type of shape representation (e.g., chairs without arms), and wherein the generating comprises inferring (e.g., completing a point cloud) the value (e.g., chair with arms) of the at least one embedding based upon the first representation (e.g., chairs without arms) and in the absence of the second type of shape representation (e.g., chair with arms) for the 3D shape at p. 5.

    PNG
    media_image2.png
    143
    781
    media_image2.png
    Greyscale

See, also, FIG. 4:

    PNG
    media_image3.png
    120
    781
    media_image3.png
    Greyscale

However, Achlioptas does not disclose the different types of shape representations comprise multiple different types of shape representations of a particular 3D shape, the multiple different types of shape representations comprising at least one type that is different from the first type of shape representation, the multiple different types of shape representations of the particular 3D shape using different ways to represent the particular 3D shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 12 - 20, which recite limitations in this application that use the word “means” (or “step”), are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668